      Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
                                          )           Case No. 4:20-cv-01115
           Plaintiffs,                    )
                                          )
      v.                                  )
                                          )
BRYAN COLLIER, in his official capacity,
                                          )
ROBERT HERRERA, in his official capacity,
                                          )
and TEXAS DEPARTMENT OF CRIMINAL
                                          )
JUSTICE.
                                          )
           Defendants.                    )
                                          )

                           TEMPORARY RESTRAINING ORDER

       This matter came for hearing before the Court on April 16, 2020, upon the Application of

Plaintiffs Laddy Curtis Valentine and Richard Elvin King, individually and on behalf of those

similarly situated, for a temporary restraining order and other injunctive relief. After consideration

of the Class Action Complaint, the attached evidence, the testimony and evidence at the April 16,

2020 hearing, and any arguments of counsel, the court finds that Plaintiffs are substantially likely

to succeed on the merits of the underlying litigation; that, in the absence of a temporary restraining

order, Plaintiffs will suffer immediate irreparable injury for which there is no adequate remedy at

law, in that they will face a high risk of serious illness or death from exposure to Coronavirus

Disease 2019 or COVID-19; that the issuance of a temporary restraining order will not inflict

greater or undue injury upon those restrained or third parties; and the issuance of a temporary

restraining order will serve the public interest and maintain the status quo. The Court further finds

the relief below is narrowly drawn, is consistent with CDC guidelines, extends no further than

necessary to correct the harm the court finds requires preliminary relief, and is the least intrusive
      Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 2 of 7



means necessary to correct the harm the Court finds requires preliminary relief. The court has

given substantial weight to any adverse impact on public safety and the operation of the criminal

justice system caused by the preliminary relief and shall respect the principles of comity in

tailoring this preliminary relief. See 18 U.S.C. § 3626(a)(2).

       Plaintiffs’ Application for a Temporary Restraining Order is therefore GRANTED, and it

is ORDERED, pursuant to Federal Rule of Civil Procedure 65, that all Defendants, their agents,

representatives, and all persons or entities acting in concert with them are enjoined as follows:

           •   Provide Plaintiffs and the class members with unrestricted access to hand soap and

               disposable hand towels to facilitate handwashing;

           •   Provide Plaintiffs and the class members with access to hand sanitizer that contains

               at least 60% alcohol in the housing areas, cafeteria, clinic, commissary line, pill

               line, and laundry exchange;

           •   Provide Plaintiffs and the class members with access to tissues, or if tissues are not

               available, additional toilet paper above their normal allotment;

           •   Provide cleaning supplies for each housing area, including bleach-based cleaning

               agents and CDC-recommended disinfectants in sufficient quantities to facilitate

               frequent cleaning, including in quantities sufficient for each inmate to clean and

               disinfect the floor and all surfaces of his own housing cubicle, and provide new

               gloves and masks for each inmate during each time they are cleaning or performing

               janitorial services;

           •   Provide all inmates and staff members with masks. If TDCJ chooses to provide

               inmates with cotton masks, such masks must be laundered regularly.




                                                -2-
Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 3 of 7



    •   Require common surfaces in housing areas to be cleaned every thirty minutes from

        7 a.m. to 10 p.m. with bleach-based cleaning agents, including table tops,

        telephones, door handles, and restroom fixtures;

            o Such cleanings shall be logged and recorded with the location cleaned, the

                time, and the initials of the individual responsible for cleaning. These logs

                shall be maintained by TDCJ for a period of 30 days and provided to the

                Court and Plaintiffs on a weekly basis.

    •   Require common surfaces in showers and the dining hall to be cleaned after each

        use with bleach-based cleaning agents between each use, including wiping down

        tables in the dining hall and fixtures in the showers;

            o Such cleanings shall be logged and recorded with the location cleaned, the

                time, and the initials of the individual responsible for cleaning. These logs

                shall be maintained by TDCJ for a period of 30 days and provided to the

                Court and Plaintiffs on a weekly basis.

    •   Increase regular cleaning and disinfecting of all common areas and surfaces,

        including common-use items such as television controls, books, and gym and sports

        equipment;

    •   Institute a prohibition on new prisoners entering the Pack Unit for the duration of

        the pandemic (or in the alternative, test all new prisoners entering the Pack Unit for

        COVID-19 or place all new prisoners in quarantine for 14 days if no COVID-19

        tests are available);

    •   Limit transportation of Pack Unit inmates out of the prison to transportation

        involving immediately necessary medical appointments and release from custody;



                                         -3-
Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 4 of 7



    •   For transportation necessary for prisoners to receive medical treatment or be

        released, CDC-recommended social distancing requirements should be strictly

        enforced in TDCJ buses and vans;

    •   Implement and enforce strict social-distancing measures requiring at least six feet

        of distance between all individuals in all locations where inmates are required to

        congregate including, but not limited to, the cafeteria line, in the chow hall, in all

        recreation rooms, during required counting, in the commissary line, at the laundry

        exchange, during showers (for inmates who leave their dormitory to shower), and

        in the pill line;

    •   To the extent possible, use common areas like the gymnasium, library, law library,

        and class rooms as temporary housing for inmates without disabilities to increase

        opportunities for social distancing; and

    •   Post signage and information in common areas that provides: (i) general updates

        and information about the COVID-19 pandemic, including, but not limited to, the

        CDC’s “Stop the Spread of Germs” poster already in TDCJ’s possession; (ii) the

        CDC’s recommendations on “How To Protect Yourself” from contracting COVID-

        19; and (iii) instructions on how to properly wash hands. Among other locations,

        all signage must be posted in every housing area, and (iii) must be posted above

        every sink.

    •   Educate inmates on the COVID-19 pandemic by providing information about the

        COVID-19 pandemic, COVID-19 symptoms, COVID-19 transmission, and how to

        protect oneself from COVID-19. Inmates should be provided physical handouts

        containing COVID-19 educational information, such as the CDC’s “Share Facts



                                         -4-
Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 5 of 7



        About COVID-19” fact sheet already in TDCJ’s possession. A TDCJ staff person

        should read the CDC’s “Share Facts About COVID-19” aloud in each dormitory at

        least once per day.

    •   TDCJ must, within three (3) days, provide the Plaintiffs and the Court with a

        detailed plan to test all Pack Unit inmates for COVID-19, prioritizing those who

        are members of Dorm A and of vulnerable populations that are the most at-risk for

        serious illness or death from exposure to COVID-19. For any inmates who test

        positive, TDCJ shall provide a plan to quarantine them while minimizing their

        exposure to inmates who test negative. TDCJ must also provide a plan for testing

        all staff who will continue to enter the Pack Unit, and for any staff that test positive

        provide a plan for minimizing inmates exposure to staff who have tested positive.

    •   TDCJ must orally inform all inmates daily that co-pays for medical treatment are

        suspended for the duration of the pandemic, and encourage all inmates to seek

        treatment if they are feeling ill.

    •   Within seven (7) days, TDCJ must provide Plaintiffs’ counsel the following

        information:

            o The name and TDCJ number of every inmate presently residing at the Pack

                Unit;

            o The name and TDCJ number of every inmate presently residing at the Pack

                Unit who has been approved for release on parole, but must first complete

                any pre-parole programming, separately identifying what programs the

                inmate is required to complete;




                                             -5-
Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 6 of 7



          o The name and TDCJ number of every inmate presently residing at the Pack

             Unit who is both eligible for parole, and within one year of the end of their

             sentence;

          o The name and TDCJ number of every inmate who resided in the same

             housing area as Leonard Clerkly in the past 30 days;

          o All records regarding Leonard Clerkly, including his medical records, any

             records showing his housing history, and any records showing what job

             assignments has had in the past 30 days;

          o The name and relevant diagnosis of every inmate who meets one or more

             of the following criteria:

                    Over age 65;

                    Have asthma;

                    Have any other lung disease;

                    Have any heart condition;

                    Have undergone cancer treatment;

                    Have had bone marrow or organ transplants;

                    Have HIV or AIDS;

                    Have been prescribed prolonged courses of corticosteroid

                     treatments;

                    Have a body mass index of 40 or higher;

                    Have diabetes;

                    Have chronic kidney disease;

                    Have chronic liver disease.



                                          -6-
     Case 4:20-cv-01115 Document 33 Filed on 04/15/20 in TXSD Page 7 of 7



       It is further ORDERED that the clerk issue notice to Defendants that the hearing on

Plaintiffs’ application for Preliminary Injunction is set for the ____ day of ________________,

2020 at _____ a.m./p.m. The purpose of the hearing shall be to determine whether the temporary

restraining order should be made a preliminary injunction pending full trial on the merits. This

order shall expire shall expire upon the completion of hearing on Plaintiffs’ application for

Preliminary Injunction.



IT IS SO ORDERED.

SIGNED this ____ day of April 2020, at ________ o’clock ___.m.



                                                 ______________________________________
                                                  JUDGE PRESIDING




                                              -7-
